Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on August 23, 2021 has been entered.
In view of the amendment to the drawings, FIG. 13 of drawings has been acknowledged.
In view of the amendment to the claims, the amendment of claims 1, 7 and 12 have been acknowledged. Claims 4, 8 and 10-11 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed August 23, 2021 have been fully considered. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, in line 16, the amendment ended with a period. It should be a “;”.
Claim 7, in line 6, the amendment did not end in a period.
Appropriate correction is required.

Dependent claims 2-3, 5-6 and 9 depend from independent claim 1. They are objected at least due to their respective dependencies from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites “An apparatus a first terminal device and a second terminal device for providing video information, the apparatus comprising: …” The issue is the preamble of “An apparatus a first terminal device and a second terminal device” does not limit the claim. It is unclear what kind of “apparatus” or “device” applicant is intending to encompass. Thus, a claim is indefinite when a preamble does not limit the scope of a claim. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	
	
	Examiner’s Comment
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination generating video frames by the first terminal device, determining a reference point of one of the video frames and determining reference points of the other video frames as coordinates obtained by adding a motion vector of a camera viewpoint to the reference point of the one of the video frames; transmitting the video frames along with the reference points thereof from the first terminal device to the second terminal device; receiving and rendering the video frames by the second terminal device; displaying an object generated by user manipulation on at least one of the video frames rendered by the second terminal device; calculating a relative position of the object with respect to the reference point of the at least one of video frames; and transmitting object position information generated based on the relative position of the object from the second terminal device to the first terminal device, receiving the object position information by the first terminal device;Page 2 of 13Appl. No. 17/117,557 Amdt. dated 8/23/21Reply to Office action of May 21, 2021determining a position of the object on a video frame which is rendered on the first terminal device, based on the relative position between a point on spatial coordinates indicated by the object position information and the reference point of the video frame which is rendered on the first terminal device, and rendering the object at the determined position on the video frame which is rendered on the first terminal device” recited in claims 1 and 12.

The pending claims did not have prior art rejection but under Claim Objections and rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616